PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm the judgment below.
District courts are empowered to dismiss suits when plaintiffs defy court orders. Angulo-Alvarez v. Aponte de la Torre, 170 F.3d 246 (1st Cir.1999); HMG Prop. Investors, Inc. v. Parque Indus. Rio Canas, Inc., 847 F.2d 908 (1st Cir.1988). The appellant makes no showing that the court abused its discretion in dismissing his action.
*10The appellant’s argument that civilly committed inmates are not prisoners for certain purposes is beside the point. Moreover, the appellant fails adequately to address the district court’s reasoning that § 1915(a)(1) has been held to require everyone seeking in forma pauperis status to disclose their assets.
Affirmed. See 1st Cir. R. 27.0(c).